Citation Nr: 0425204	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  03-23 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than July 6, 
2001, for the award of a 60 percent evaluation for 
asbestosis.

2.  Entitlement to service connection for a fungal disorder 
of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from January 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 2002 and April 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (ROIC) in Philadelphia, 
Pennsylvania.  The veteran testified from the ROIC before the 
undersigned, seated in Washington, DC, at a videoconference 
hearing held in April 2004.

The veteran was issued a statement of the case in April 2003 
addressing the issue of entitlement to an increased 
disability rating for asbestosis in response to his notice of 
disagreement with an April 2002 rating decision which 
continued a 10 percent evaluation assigned the disorder.  An 
April 2003 rating decision thereafter increased the 
evaluation assigned the disability to 60 percent, and the 
veteran later in April 2003 indicated that the rating 
decision satisfied his appeal with respect to the increased 
rating issue.  The issue of entitlement to an increased 
disability rating for asbestosis is therefore not before the 
Board.


FINDINGS OF FACT

1.  The veteran first filed a claim for service connection 
for asbestosis on October 30, 2000.

2.  Service connection for asbestosis was granted in April 
2001, and the disability was evaluated as 10 percent 
disabling effective October 30, 2000; neither the veteran nor 
any representative expressed disagreement with the initial 
evaluation assigned the asbestosis.

3.  Following the April 2001 rating decision the veteran was 
examined on an outpatient basis by VA for his asbestosis on 
May 1, 2001, which is accepted as the date of claim for an 
increased rating; it is not factually ascertainable that the 
veteran's asbestosis increased in severity between October 
30, 2000 and May 1, 2001.

4.  On July 6, 2001, a statement was received from a 
Congressman indicating that a claim by the veteran concerning 
asbestosis was pending.

5.  An April 2002 rating decision denied entitlement to an 
effective date earlier than October 30, 2000, for the grant 
of service connection for asbestosis; the veteran did not 
express disagreement with the denial of an earlier effective 
date for the grant of service connection.

6.  The April 2002 rating decision denied entitlement to an 
increased rating for asbestosis.  The veteran disagreed with 
this determination and was issued a statement of the case in 
April 2003.  

7.  An April 2003 rating decision increased the evaluation 
assigned the veteran's asbestosis to 60 percent disabling, 
effective July 6, 2001; he withdrew his increased rating 
claim in May 2003.

8.  A fungal disorder of the veteran's feet did not originate 
during active service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 1, 2001, for 
the grant of a 60 percent evaluation for asbestosis have been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 
3.400(o)(2) (2003). 

2.  The veteran does not have a fungal disorder of his feet 
which is the result of disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

An April 2002 rating decision denied service connection for a 
fungal disorder of the feet, and denied entitlement to an 
increased rating for asbestosis, and an April 2003 rating 
decision granted entitlement to a 60 percent evaluation for 
asbestosis with an assigned effective date for the increase 
of July 6, 2001.  The record reflects that the veteran was 
provided with notice of the April 2002 and April 2003 rating 
decisions, and was provided with a statement of the case in 
April 2003 addressing the service connection claim, and with 
a supplemental statement of the case in August 2003 
addressing the earlier effective date claim.  The statement 
of the case and supplemental statement of the case 
collectively notified him of the issues addressed, the 
evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, and the 
reasons and bases for the decisions.  In addition, and with 
respect to the service connection claim, he was specifically 
advised by VA via a July 2001 correspondence, of what 
information and evidence was necessary to substantiate his 
claim, and informed as to what evidence VA would obtain on 
his behalf and of what evidence he was responsible for 
submitting.  The July 2001 correspondence also suggested 
submitting any relevant evidence in his possession.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  With respect to 
the earlier effective date claim, that claim originated from 
an increased rating claim filed by the veteran for which he 
received correspondence from VA in February 2003 which 
provided the same information as the July 2001 correspondence 
(but tailored to the increased rating claim).  Since the 
February 2003 correspondence was fully compliant with 
38 U.S.C.A. § 5103 as to the increased rating issue, 
additional notice pursuant to 38 U.S.C.A. § 5103 was 
therefore not required for the earlier effective date issue.  
See VAOPGCPREC 8-2003.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claims.  Moreover, and as noted above, the 
July 2001 and February 2003 correspondences notified the 
veteran as to which evidence would be obtained by him and 
which evidence would be retrieved by VA.  It is clear from 
submissions by and on behalf of the veteran that he is fully 
conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, were obtained by the ROIC.  38 U.S.C.A. § 5103A.  In 
this regard the Board notes that the record contains the 
veteran's service medical records; private medical records 
for April 1984 to July 2001, and VA treatment records for May 
2001 to July 2003.  The Board notes that a treating 
podiatrist of the veteran in July 2001 indicated that while 
she had treated the veteran since September 1997 for a fungal 
condition, he had been treated for at least the prior 10 
years by other podiatrists.  The Board points out, however, 
that the veteran has not identified or authorized VA to 
obtain records from any physicians other than those for whom 
records are already on file.  The Board also notes that the 
veteran was apparently treated by a Dr. P. Epstein from 1983 
to 1988, and by a Dr. S. Klein from 1976 to 1984 for lung 
problems.  Although records from those physicians covering 
the above periods are not on file, as will be discussed in 
further detail below, the veteran's earlier effective date 
claim turns on when, after an April 2001 rating decision, the 
veteran first filed a claim for an increased rating for 
asbestosis, and whether it is factually ascertainable that 
the veteran's asbestosis increased in severity in the year 
prior to the date of that claim.  Private records for 1988 
and prior years are clearly not relevant to either 
determination.  See generally 38 C.F.R. § 3.157; Hazan v. 
Gober, 10 Vet. App. 511 (1997).  In addition, the only 
records received from Dr. Epstein consist of a September 2001 
statement by that physician summarizing his treatment of the 
veteran during the period in question, and describing the 
results of a February 2001 chest X-ray study and a June 2001 
examination of the veteran.  The Board therefore concludes 
that VA's duty to assist the veteran in obtaining pertinent 
records in connection with his claims has been fulfilled.

The record reflects that the veteran has not been afforded a 
VA examination addressing the etiology of the fungal disorder 
affecting his feet.  As will be discussed in further detail 
below, however, his service medical records are negative for 
any reference to a fungal disorder of the feet and there is 
no post-service evidence of any such disorder until more than 
40 years after service.  In the absence of medical evidence 
suggestive of a fungal disorder of the feet in service or for 
decades thereafter, referral of this case for a VA 
examination or opinion as to whether any current fungal 
disorder originated in service would in essence place the 
reviewing physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which links any current fungal disorder of the feet 
to his period of service would necessarily be based solely on 
any uncorroborated assertions by the veteran regarding his 
medical history.  The United States Court of Appeals for 
Veterans Claims (Court) has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value.  See Reonal v. Brown, 5 
Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
In short, there is no suggestion, except by unsubstantiated 
allegation, that any fungal disorder of the feet may be 
associated with an established event, injury or disease in 
service.  38 C.F.R. § 3.159(c)(4) (2003).  See Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  Accordingly, 
the Board finds that referral of the case for the purpose of 
obtaining a medical opinion regarding whether any fungal 
disorder of the feet is etiologically related to service is 
not warranted.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

I.  Entitlement to an earlier effective date

Factual background

In a statement received on October 30, 2000, the veteran 
requested service connection for asbestosis.  He was 
thereafter afforded a VA examination in November 2000, at 
which time he reported experiencing shortness of breath when 
walking more than two blocks.  He indicated that he could 
traverse one flight of stairs and that he was able to 
ambulate independently without oxygen.  X-ray studies were 
consistent with asbestosis.  Physical examination disclosed 
decreased breath sounds bilaterally, but his lungs were clear 
to auscultation.  He was diagnosed with asbestosis with a 
mild to moderate degree of fatigability.  Pulmonary function 
testing was noted to show mild restrictive lung disease, with 
Forced Vital Capacity of 76 percent of predicted.  Although 
Diffusion Capacity of the Lung for Carbon Dioxide by the 
Single Breath Method (DLCO (SB)) was not specifically 
reported (at least not in an identifiable manner), all 
measurements of diffusion capacity by the single breath 
method were at least 71 percent of predicted.

In an April 2001 rating decision, service connection for 
asbestosis was granted, evaluated as 10 percent disabling 
effective October 30, 2000.

A May 1, 2001 VA treatment note indicates that the veteran 
desired a second opinion by a pulmonologist because he wanted 
his asbestosis claim reviewed again.  He reported 
experiencing chest pain and indicated that he could walk for 
an hour if he stopped every few blocks.  His chest was clear 
to auscultation.

On July 6, 2001, a statement was received from a Congressman 
indicating that a claim by the veteran concerning asbestosis 
was pending.

The veteran in August 2001 submitted a July 1984 statement by 
S. Klein, M.D., summarizing the charges for office visits for 
the years 1976 to 1984; in an accompanying statement, the 
veteran explained that the visits beginning in 1976 reflect 
treatment for asbestosis.

In a statement received in September 2001, P. Epstein, M.D., 
indicates that he physically examined the veteran in June 
2001 to evaluate the possibility of asbestos-related disease.  
He indicated that he had seen the veteran from 1983 to 1988.  
He noted that the veteran reported developing severe chest 
pain in 1976, which was found to represent asbestos-related 
disease.  He indicated that the veteran's current complaints 
included chest pain, morning cough and sputum production, as 
well as the ability to traverse only one flight of stairs.  
Dr. Epstein noted that chest X-ray studies taken in February 
2001 showed extensive bilateral pleural thickening and 
pleural calcification, as well as increased interstitial 
markings in both lung bases.  Dr. Epstein concluded that the 
veteran had asbestos-related pleural changes and mild 
pulmonary parenchymal asbestosis.

In an October 2001 statement, the veteran requested an 
earlier effective date for the grant of service connection 
for asbestosis.  An April 2002 rating decision thereafter 
denied entitlement to an effective date earlier than October 
30, 2000, for the grant of service connection for asbestosis.  
The rating decision also denied entitlement to an increased 
rating for asbestosis.

In a July 2002 statement the veteran expressed disagreement 
with the April 2002 rating decision to the extent that an 
increased rating was denied; he did not address the assigned 
effective date for service connection, and no further 
communication with respect to the date assigned for the grant 
of service connection was received from the veteran or his 
representative within one year of notice of the April 2002 
rating decision.

In April 2003 the veteran was afforded a VA examination at 
which time he reported that he could only walk one block or 
one flight of stairs before having to stop, and that he 
coughed up brown phlegm on a daily basis.  Pulmonary function 
testing apparently revealed dramatic diminution in his 
diffusion capacity over the last three years, with the 
veteran currently having half of predicted diffusion 
capacity.

Thereafter, an April 2003 rating decision increased the 
evaluation assigned the asbestosis to 60 percent disabling 
effective July 6, 2001.  In a statement received in May 2003, 
the veteran indicated that the effective date of the increase 
should be October 30, 2000, the date he "opened" his claim.  
He indicated that he had continuously prosecuted his claim 
since October 2000.

At his April 2004 hearing before the undersigned, the veteran 
testified that he was first found to have asbestosis in 1976.  
At one point he testified that service connection for 
asbestosis was first granted in 1990, and that the October 
2000 claim was really a claim for an increased rating.  The 
veteran's representative argued that the October 2000 claim 
was continuously prosecuted by the veteran.

Analysis

In general, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  However, the effective date for 
an increased rating for disability compensation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if a claim is received 
within 1 year from such date; otherwise, the effective date 
is the date of receipt of the claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  But see Harper v. 
Brown, 10 Vet. App. 125 (1997).  The date of VA outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim when the report of such treatment or 
examination relates to a disability for which increased 
compensation is sought.  
38 C.F.R. § 3.157(b)(1) (2003).

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2003).  
The date of receipt of evidence from a private physician or a 
lay person will be accepted when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable possibility 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2003).

A 10 percent evaluation is warranted for asbestosis with FVC 
of 75 to 80 percent predicted; or DLCO (SB) of 66 to 80 
percent predicted.  A 30 percent evaluation is warranted for 
asbestosis with FVC of 65 to 74 percent predicted; or DLCO 
(SB) of 56 to 65 percent predicted.  A 60 percent evaluation 
is warranted for asbestosis with FVC of 50 to 64 percent 
predicted; or DLCO (SB) of 40 to 55 percent predicted; or 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  38 C.F.R. 
§ 4.97, Diagnostic Code 6833 (2003).

A claimant, or his or her representative, must file a Notice 
of Disagreement with a determination by the agency of 
original jurisdiction within one year from the date that that 
agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302 (2003).

The veteran did not appeal the April 2002 rating decision to 
the extent that entitlement to an effective date earlier than 
October 30, 2000 for the grant of service connection for 
asbestosis was denied.  That decision is therefore final, and 
the date of the grant of service connection for asbestosis 
remains October 30, 2000.

Service connection for asbestosis was granted in an April 
2001 rating decision.  Although the veteran reported to his 
treating physicians in May 2001 that he was seeking another 
review of his asbestosis claim, and while his Congressman in 
July 2001 indicated that the veteran was pursuing an 
asbestosis claim, neither the May 2001 treatment note nor the 
July 2001 Congressional correspondence suggested a desire by 
the veteran for appellate review of the April 2001 rating 
decision.  See Gallegos v. Principi, 283 F.3d 1309 (2002).  
Nor is there otherwise any statement by the veteran or any 
representative within one year of the April 2001 rating 
decision expressing a desire for appellate review of the 
April 2001 rating decision.  The Board notes in passing that 
the Court has drawn a distinction between an appeal of the 
initial rating assigned a disability, and an increased rating 
claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the veteran did not, as he now claims, 
continually prosecute his increased rating claim since the 
April 2001 rating decision.

However, as the record shows that following the April 2001 
rating decision the veteran was examined in connection with 
respiratory complaints on May 1, 2001, the Board concludes, 
in accordance with 38 C.F.R. § 3.157, that the date of the 
veteran's claim for an increased rating for asbestosis is May 
1, 2001.  The Board notes that the record is devoid of any VA 
medical records for the period between October 2000 and May 
1, 2001, which could constitute an informal claim earlier 
than May 1, 2001, and that the veteran has not suggested the 
existence of any VA medical records for the period prior to 
May 1, 2001.  Consequently, the earliest date of claim in the 
instant case following the April 2001 rating decision is May 
1, 2001.

With respect to whether an increase in disability was 
factually ascertainable in the year prior to May 1, 2001, the 
Board first points out that the effective date of any 
increase can be no earlier than October 30, 2000, the date 
assigned the grant of service connection for asbestosis.  See 
generally, Grantham v. Brown, 114 F.3d 1156, 1158-59 (1997).  
As noted previously, the veteran did not appeal the effective 
date assigned the grant of service connection for asbestosis.

The pertinent evidence on file between October 30, 2000 and 
May 1, 2001 consists of the report of a November 2000 VA 
examination report.  Dr. Epstein also described a private 
February 2001 chest X-ray report which he did not provide to 
VA.  The November 2000 examination report included pulmonary 
function tests showing that the veteran's FVC was 76 percent 
of predicted, and that his DLCO (SB) was likely no less than 
71 percent of predicted.  It certainly does not show that the 
veteran's DLCO (SB) was less than 66 percent of predicted.  
The results of the pulmonary function tests in November 2000 
are consistent with the criteria for a 10 percent rating for 
asbestosis, which provide that a higher rating requires that 
FVC be lower than 75 percent of predicted or that the DLCO 
(SB) be lower than 66 percent of predicted.  The Board notes 
that although the November 2000 examination report was 
considered in the unappealed April 2001 rating decision, it 
remains relevant for the purpose of determining whether it is 
factually ascertainable that an increase in disability 
occurred in the year prior to the May 1, 2001 claim.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997).  With respect to the 
February 2001 chest X-ray study, as described it only shows 
extensive bilateral pleural thickening and pleural 
calcification, as well as increased interstitial markings in 
both lung bases; the study does not provide any information 
on which to conclude that the veteran's asbestosis had 
increased in severity since October 2000.  

Given that the only evidence concerning the severity of the 
veteran's asbestosis between October 2000 and May 1, 2001 
either clearly shows that he was not entitled to more than a 
10 percent evaluation, or does not provide sufficient 
information to conclude than an increase in severity 
occurred, the Board finds that there is no basis on which to 
conclude that an increase in disability was factually 
ascertainable in the period between October 30, 2000 and May 
1, 2001.  The Board notes in passing that even when the 
entire one year period prior to May 1, 2001 is considered, 
the only relevant evidence falling within that period still 
consists of the November 2000 examination report and the 
February 2001 chest X-ray study.

At the time he presented for treatment of his asbestosis in 
May 2001, the veteran reported experiencing chest pain and 
indicated that he had to stop every few blocks when walking.  
He was further examined by Dr. Epstein in June 2001 and by 
April 2003 was found to have significantly diminished 
diffusion capacity in his lungs.  In the Board's opinion, the 
evidence subsequently obtained and developed following the 
May 1, 2001 entry in the VA records confirmed the veteran's 
complaints at that time concerning the severity of his lung 
disorder.  The Board therefore concludes that the veteran is 
entitled to an effective date of May 1, 2001, for the grant 
of a 60 percent rating for asbestosis. 



II.  Service connection

Factual background

Service medical records are negative for any complaints, 
finding or diagnosis of a fungal disorder affecting the 
veteran's feet.

There is no postservice medical evidence on file of a fungal 
disorder of the feet until July 2001, at which time D. Myers, 
D.P.M., indicated that she had treated the veteran since 
September 1997 for onychomycosis.  She noted that prior to 
September 1997 he had been treated by other podiatrists for 
at least 10 years.  VA treatment records for May 2002 and 
October 2002 show treatment for thickened discolored nails 
the veteran reported were a result of working in swamps in 
service.  Later VA records show treatment for skin conditions 
affecting other parts of his body.

At his April 2004 hearing before the undersigned, the veteran 
testified that he first noticed in 1945 that his toenails 
were becoming difficult to cut, but that he did not notice 
any actual fungal problem in service.  He indicated that his 
toenail problems had continued since service.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

Service medical records are negative for any reference to a 
fungal disorder affecting the veteran's feet, and there is no 
post-service medical evidence of such a fungal disorder until 
decades after service and no competent evidence linking any 
such disorder to service.

Although the veteran essentially contends that he noticed the 
onset of the fungal disorder in service, and that the 
disorder has continued since service and is etiologically 
related to service, there is no indication that the veteran 
is qualified through education, training or experience to 
offer medical opinions.  Consequently, his opinions 
concerning medical diagnosis or causation do not constitute 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2003).  In 
addition, while VA treatment records document the veteran's 
contention that he believed the fungal disorder affecting his 
feet resulted from his activities in service, none of the 
treating physicians has indicated that the disability is 
related to service.  Evidence which is simply unenhanced 
information recorded by a medical examiner does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Moreover, while Dr. Myers 
indicated that the veteran had been treated by other 
podiatrists since at least 1987, she did not relate the 
veteran's fungal disorder to service, and she apparently did 
not know whether the veteran had been treated at any point 
during the more than 35 years between the veteran's discharge 
from service and 1987.

In essence, the only evidence supportive of the veteran's 
claim consists of the statements of the veteran himself.  
However, as discussed above, the veteran, as a layperson, is 
not competent to offer medical opinions.  The Board 
consequently finds that the preponderance of the evidence is 
against the veteran's claim, and that his claim for service 
connection for a fungal disorder of the feet is denied.  
Because the preponderance of the evidence is against the 
claim, application of the evidentiary equipoise rule, which 
mandates that where the evidence is balanced and a reasonable 
doubt exists as to a material issue, the benefit of the doubt 
shall be given to the claimant, is not required in this case.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).




ORDER

Entitlement to an effective date of May 1, 2001, for the 
award of a 60 percent evaluation for asbestosis is granted.

Entitlement to service connection for a fungal disorder of 
the feet is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



